UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported:September 21, 2015 Texas South Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 333-171064 99-0362471 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2001 Kirby Dr., Suite 1105 Houston, Texas 77019 (Address of principal executive offices and Zip Code) Texas South Energy's telephone number, including area code:[Missing Graphic Reference](713) 523-6336 3 Riverway, Suite 1800 Houston, TX 77056 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of Texas South Energy under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 1.01 - Entry into a Material Definitive Agreement On September 18, 2015, Texas South Energy, Inc. (the “Company”) completed its previously announced farm out agreement with Gulfslope Energy, Inc. (“Gulfslope”), dated March 10, 2014 as amended (the “Agreement”), relating to certain prospects (the “Prospects”) located within 2.2 million acres of 3D seismic licensed and interpreted by Gulfslope. Under the terms of the farm-out letter agreement, the Company had the option to acquire up to a 20% working interest in five Prospects for up to $10 million. The Company funded the final $1.8 million in cash under this agreement for an aggregate total purchase price of $10 million, and thus, has acquired a 20% working interest in the Prospects. The Company is obligated to pay its proportionate share of the net annual rental costs related to the Prospects. Gulfslope will be the operator of record. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:September 21, 2015 TEXAS SOUTH ENERGY, INC. By: /s/James Askew James M. Askew Chief Executive Officer
